MEMORANDUM **
Anthony V. Chaco appeals from his 45-day sentence and conviction by jury trial *507for one count of making a false statement in violation of 18 U.S.C. § 1001. Chaco’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. Chaco did not file a pro se supplemental brief. Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals no arguable issues, we GRANT counsel’s motion to withdraw, and AFFIRM the conviction and sentence.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.